Exhibit 10.25

 
 
SUMMARY OF 2012 SALARIES OF NAMED EXECUTIVE OFFICERS


The following table sets forth the current base salaries provided to the
Company’s CEO, CFO and the other most highly compensated executive officers to
be named in the Company’s Proxy Statement (the “Named Executive Officers”):
 

  Executive Officer   Current Salary     Rene J. Robichaud   $613,800     Jerry
W. Fanska   $386,250     Jeffrey J. Reynolds   $386,250     Steven F. Crooke  
$362,250  

 
All of the Named Executive Officers, including Rene J. Robichaud, President and
CEO,  Jerry W. Fanska, Senior Vice President—Finance and Treasurer, Jeffrey J.
Reynolds, Executive Vice President and Chief Operating Officer and Steven F.
Crooke, Senior Vice President—General Counsel and Secretary, are also eligible
to receive a bonus each year under the Company’s Executive Incentive
Compensation Plan (the “Executive IC Plan”).  The bonuses paid to the Company’s
Named Executive Officers under the Executive IC Plan for the fiscal year ended
January 31, 2012 are as shown in the following table (Mr. Robichaud’s bonus was
pro-rated to reflect the portion of the year he was employed by the Company):
 

  Executive Officer   FY 2012 Bonus     Rene J. Robichaud   $178,936     Jerry
W. Fanska   $137,643     Jeffrey J. Reynolds   $137,643     Steven F. Crooke  
$126,632  

 
Under the Executive IC Plan, each participant is eligible for an annual cash
bonus in a target amount (the "Target Bonus") equal to a percentage (100% in the
case of Mr. Robichaud and 60% in the case of Messrs. Fanska, Reynolds and
Crooke) of such participant's base compensation. The Target Bonus is adjusted
(up or down) based upon the performance of the Company as compared to certain
goals adopted and approved by the Board of Directors.  In no event, however, can
a participant's annual cash bonus under the Executive IC Plan exceed a certain
percentage (200% in the case of Mr. Robichaud and 120% in the case of Messrs.
Fanska, Reynolds and Crooke) of such participant's base compensation for the
relevant year.  No bonuses will be payable under the Executive IC Plan should
performance be below 80% of the relevant goals established. In addition, the
formula bonus derived as described in the preceding sentences can be further
adjusted (up or down) at the discretion of the Board of Directors by up to
one-third of the Target Bonus.


 
 

--------------------------------------------------------------------------------

 




SUMMARY OF 2012 COMPENSATION OF DIRECTORS


For fiscal 2012, each director of the Company who was not also an employee of
the Company, except the Chairman of the Board, received an annual retainer of
$50,000. The Chairman of the Board received an annual retainer of $75,000 for
fiscal 2012. The Chairmen of the Audit Committee, the Compensation Committee and
the Nominating & Corporate Governance Committee received additional annual
retainers of $15,000, $10,000 and $5,000, respectively, for fiscal 2012.  All
such retainers were payable in quarterly installments. In addition, each
non-employee director received $1,500 for each board meeting he attended either
in person or via teleconference and each member of the Audit Committee, the
Compensation Committee and the Nominating & Corporate Governance Committee
received $1,500 for each committee meeting he attended either in person or via
teleconference during fiscal 2012.  As an additional component of their
compensation packages, all non-employee directors of the Company receive a
onetime award of an option to purchase 3,000 shares of the Company's common
stock upon becoming a member of the Board. For fiscal 2012, each non-employee
director, except the Chairman, also received an annual award of restricted stock
or stock options of the Company, or a combination of both, whichever they chose,
with a value equal to $50,000 on the date of the award. For fiscal 2012, the
Chairman received an annual award of either restricted stock or stock options of
the Company or a combination of both, whichever he chose, with a value equal to
$75,000 on the date of the award. The annual equity award is made on the first
day of each new fiscal year of the Company. The restricted stock is valued based
on the market price of the Company's common stock on the day the stock is
issued, vests one year from the date of issuance, and is otherwise subject to
all of the terms and conditions of the Company's 2006 Equity Plan,  or such
other plan under which the restricted stock may be issued. The director options
have an exercise price equal to the market price of the common stock on the day
they were issued, are 100% vested upon issuance, have a ten-year life and are
otherwise subject to all of the terms and conditions of the 2006 Equity Plan or
such other plan under which the options may be issued. Directors of the Company
who are also employees of the Company receive no compensation for service to
Layne Christensen as directors.